Exhibit 10.2

 

EMPLOYMENT AGREEMENT AMENDMENT

 

This Employment Agreement Amendment (the “Amendment”) is entered into on this
21st day of December, 2012 by and between Steinway Musical Instruments, Inc., a
Delaware Corporation (the “Company”) and Dennis M. Hanson, (the “Executive”).

 

RECITALS

 

WHEREAS, the Executive entered into an Employment Agreement with Company dated
May 1, 2011, (the “Agreement”) and

 

WHEREAS, the Company and Executive wish to make certain changes to the
Agreement,

 

NOW THEREFORE, for good and valuable consideration the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

 

AMENDMENT

 

1.                                      Termination.  Section 7.b.ii of the
Agreement shall be replaced in its entirety with the following: “Within ten
(10) days following the date of termination, pay the Executive a lump sum cash
amount equal to two (2) times the sum of his then-current annual salary and the
greater of his annual bonus in respect of the year prior to the year of
termination and his target bonus, if any, established by the Board in respect of
the year of termination.”

 

2.                                      Other Matters.  Except as specifically
amended herein all terms and conditions of the Agreement remain in full force
and effect.

 

IN WITNESS WHEREOF, the parties have executed this Amendment on the day and year
first written above.

 

Steinway Musical Instruments, Inc.

 

 

 

 

 

By:

/s/ Michael T. Sweeney

 

 

Michael T. Sweeney

 

 

President

 

 

 

 

 

Executive

 

 

 

 

/s/Dennis M. Hanson

 

 

Dennis M. Hanson

 

 

--------------------------------------------------------------------------------